Citation Nr: 0329173	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for right ear hearing 
loss.   

3.  Entitlement to service connection for residuals of a cold 
injury of the feet.  

4.  Entitlement to service connection for residuals of a cold 
injury of the hands.  

5.  Entitlement to an initial compensable rating for left ear 
hearing loss.  

6.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from May 1969 to May 1973.  He also had additional service in 
the reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 2001 and August 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The December 2001 rating decision 
denied the claims for service connection for residuals of a 
left foot injury, right ear hearing loss, and for residuals 
of frozen feet and hands.  In March 2002, the veteran 
submitted his notice of disagreement (NOD) and made it clear 
that he also was claiming entitlement to service connection 
for left ear hearing loss.  And subsequently, in the August 
2002 decision, the RO granted service connection for the 
hearing loss in the left ear and assigned an initial 
noncompensable (i.e., 0 percent) rating.  The RO also granted 
service connection for tinnitus and assigned an initial 10 
percent rating.




REMAND

The veteran apparently is somewhat confused as to what 
specific conditions are service connected and their 
corresponding ratings.  Following the RO's most recent rating 
decision in August 2002, he submitted a substantive appeal 
(VA Form 9) and statement in support of claim (VA Form 21-
4138) in October 2002.  The VA Form 9 perfected his appeal to 
the Board concerning the conditions that are not yet service 
connected-involving his left foot, right ear hearing loss, 
feet and hands.  But also, the VA Form 9 and the VA Form 21-
4138, read together, constituted a timely NOD requesting 
higher initial ratings for the conditions that are service 
connected-those being his left ear hearing loss 
(not left foot condition) and tinnitus.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  The RO has not 
provided him a statement of the case (SOC) concerning these 
additional claims, however, and must.  And after receiving 
the SOC, he also must be given an opportunity to perfect an 
appeal to the Board concerning these additional claims by 
submitting another timely substantive appeal (e.g., a VA Form 
9 or equivalent statement).  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the proper disposition in these 
types of situations is to remand, as oppose to refer, 
these additional claims to the RO to have this done.

Also, the veteran notified VA, via his VA Form 9, that he is 
getting remarried and, consequently, will have additional 
dependants once he does.  If he since has gotten remarried, 
and added dependents, the RO must take note of this change.

The veteran also has indicated that he has received on-going 
treatment from private doctors for the disabilities at issue 
in this appeal, and that he would forward the medical records 
of their treatment on request.  So the RO must attempt to 
obtain this additional evidence.

Note also that, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The RO sent the veteran a letter in December 2001 apprising 
him of the VCAA and all that it entails.  There is a 
contemporaneous report of contact (VA Form 119), too, between 
the RO and veteran concerning the preliminary duties to 
notify and assist him with his claims mandated by the VCAA.  
The report of contact indicates that no additional 
information and/or evidence is forthcoming.  Since, however, 
this case is being remanded for other reasons, the RO should 
take this opportunity to inform the veteran that a full year 
is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as any other applicable legal 
precedent.



2.  Inform the veteran that he must 
provide the complete names, current 
mailing addresses, including ZIP codes, 
for each private health care practioner 
he has seen for disorders of the feet, 
hands, hearing loss or tinnitus, with 
approximate dates of treatment.  And 
after obtaining this information, and any 
necessary authorization by completing and 
returning 
VA Form 21-4142, request the records from 
the treatment sources he cites.

3.  Also send the veteran an SOC 
concerning his additional claims for 
higher initial ratings for his left ear 
hearing loss and tinnitus.  Notify him, 
as well, that, after receiving the SOC, 
he still needs to submit a timely 
substantive appeal (e.g., a VA Form 9 or 
equivalent statement) to actually perfect 
an appeal to the Board concerning these 
additional claims.  38 C.F.R. § 20.200 
(2003).  And if, and only if, he perfects 
an appeal should these additional claims 
be returned to the Board.

4.  Also send the veteran VA Form 21-
686c, "Declaration of Status of 
Dependents," and inform him he must 
complete and return it.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



